—Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered October 29, 1993, convicting him of criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The evidence adduced at trial established that the defendant was the individual who sold crack cocaine to undercover investigators on three separate occasions. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
*430We have considered the defendant’s remaining contention and find it to be without merit (see, e.g., People v Gordon, 180 AD2d 748). Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.